DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Priority
The Examiner has noted the Applicant’s claiming priority to provisional application 62/588,189 filed on 11/17/2017.
The Examiner has noted the Applicant’s claiming priority as continuation to U.S. Application 16/189,674 filed  on 11/13/2018.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-8, 11, 13, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morrison ( US 20170132841 A1).

Regarding Claim 1: Morrison discloses a method comprising:
receiving, by a wearable device, a user request for an item; Morrison discloses customers requesting content from the system (Morrison: [0036-0038]; see also: [0057]; [0088]; [0109]). 
scanning, by a optical device of the wearable device, an environment to obtain image data, the image data including real-world items that already exist in the environment; Morrison discloses scanning an image for detecting objects in the environment (Morrison: [0162-0163]; see also: [0150-0151]; [0170-0171]; Fig. 8, #802,804).
communicating the image data to an e-commerce system; Morrison discloses the web service being connected to a store’s content management system, which contains 3D image files of the items (Morrison: [0170]; see also: [0057]; [0109]).
receiving, from the e-commerce system, three-dimensional model data for one or more items matching the user request for the item, the one or more items having similar characteristics to the real-world items that already exist in the environment; Morrison discloses retrieving 3D models for the requested items, including product data and information (Morrison: [0168-0169]; [0059-0063]; see also: [0055]; [0109]; Fig. 8, #812).
rendering the one or more items for display on a display device of the wearable device using the three-dimensional model data. Morrison discloses rendering the 3D objects in an augmented or virtual reality environment (Morrison: [0174]; see also: [0039]; [0115]; [0157]; [0168]; Fig. 8, #814).

Regarding Claim 2: Morrison discloses the limitations of claim 1 above.
Morrison further discloses wherein the similar characteristics are determined from the image data. Morrison discloses detecting object features that may be related to desired products and services (Morison: [0163]; see also: [0124]; [0144]; [0167]).

Regarding Claim 5: Morrison discloses the limitations of claim 1 above.
Morrison further discloses wherein the similar characteristics correspond to size characteristics. Morrison discloses determining area capacity requirements for the item (Morrison: [0193]).

Regarding Claim 7: Morrison discloses the limitations of claim 1 above.
Morrison further discloses wherein the user request comprises a voice command. Morrison discloses user inputs by voice command (Morrison: [0107]; see also: [0162]).

Regarding Claims 8 and 15: Claim 8 and 15 recite substantially similar limitations as claim 1. Therefore, claims 8 and 15 are rejected under the same rationale as claim 1 above.

Regarding Claim 11, 13, and 18: Claims 11, 13, and 18 recite substantially similar limitations as claim 5. Therefore, claim 11, 13, and 18 are rejected under the same rationale as claim 5 above.

Regarding Claim 17: Claim 17 recites substantially similar limitations as claim 10. Therefore, claim 17 is rejected under the same rationale as claim 10 above.

Regarding Claim 19: Claim 19 recites substantially similar limitations as claim 12. Therefore, claim 19 is rejected under the same rationale as claim 12 above.
Regarding Claim 20: Morrison discloses the limitations of claim 15 above.
Morrison further discloses wherein the computing device comprises a wearable device. Morrison discloses the device being a wearable augmented reality helmet device (Morrison: [0150]; see also: [0107]; [0170]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 6,  9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable by Morrison (US 20170132841 A1) in view of Tran (US 20100191578 A1).

Regarding Claim 3: Morrison discloses the limitations of claim 1 above.
Morrison does not explicitly teach wherein the similar characteristics correspond to price characteristics. Notably, however, Morrison does disclose detecting patterns from the image (Morrison: [0163]) and preferred price points of the user (Morrison: [0144]).
To that accord, Tran does disclose wherein the similar characteristics correspond to price characteristics. Tran discloses analyzing an image of an item and recommending to a user similar items with a similar price (Tran: [0040-0041]; see also: [0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the similar characteristic being price to the invention of Morrison. One of ordinary skill in the art would have been motivated to do so in order to find items that are similar to items desired by the user via an image (Tran: 0003-0004]).

Regarding Claim 4: Morrison discloses the limitations of claim 3 above.
Morrison does not explicitly teach wherein the one or more items are within a price range of the real-world items that already exist in the environment. Notably, however, Morrison does disclose detecting patterns from the image (Morrison: [0163]) and preferred price points of the user (Morrison: [0144]).
To that accord, Tran does disclose wherein the one or more items are within a price range of the real-world items that already exist in the environment. Tran discloses analyzing an image of an item and recommending items with a price that is cheaper than the item in the image (Tran: [0040-0041]; see also: [0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the price range of the items to the invention of Morrison. One of ordinary skill in the art would have been motivated to do so in order to find items that are similar to items desired by the user via an image (Tran: 0003-0004]).

Regarding Claim 6: Morrison discloses the limitations of claim 1 above.
Morrison does not explicitly teach wherein the similar characteristics correspond to brand characteristics. Notably, however, Morrison does disclose detecting patterns from the image (Morrison: [0163]) and preferred brands of the user (Morrison: [0144]).
To that accord, Tran does teach wherein the similar characteristics correspond to brand characteristics. Tran teaches analyzing an image of an item and recommending to a user similar items with the same brand (Tran: [0040-0041]; [0049]; see also: [0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the similar characteristic being brand to the invention of Morrison. One of ordinary skill in the art would have been motivated to do so in order to find items that are similar to items desired by the user via an image (Tran: 0003-0004]).

Regarding Claim 9 and 16: Claims 9 and 16 recite substantially similar limitations as claim 3. Therefore, claim 9 and 16 are rejected under the same rationale as claim 3 above.

Regarding Claim 14: Claim 14 recites substantially similar limitations as claim 6. Therefore, claim 14 is rejected under the same rationale as claim 6 above.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable by Morrison (US 20170132841 A1) in view of Liu (US 20140279263 A1).

Regarding Claim 12: Morrison discloses the limitations of claim 11 above.
Morrison does not explicitly teach wherein the size category is determined relative to average sizes of items in the catalog. Notably, however, Morrison does disclose determining if the preview of the item is placed in a location with suitable capacity (Morrison: [0193]).
To that accord, Liu does teach wherein the size category is determined relative to average sizes of items in the catalog. Liu teaches ranges of items determined to market averages (Liu: [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the category being determined relative to averages of the market to the invention of Morrison. One of ordinary skill in the art would have been motivated to do so in order to help consumers analyze information from a plurality of different sources (Liu: [0004-0005]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625